In Mandamus. In our opinion in this cause dated March 6, 1996, we stated, sua sponte, 75 Ohio St.3d 374, at 379-380, 662 N.E.2d 334, at 338-339:
“ * * * Relators’ counsel are instructed to submit bills and documentation in support of their requests for attorney fees, in accordance with the guidelines in DR 2-106.”
It appearing that relators had not requested attorney fees and that relators do not intend to submit documentation of such fees, the court strikes the above order granting relators leave to submit bills and documentation.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Stratton, J., not participating.